DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice is responsive to the interview conducted on March 14, 2022 between the Examiner and Ayan Roy-Chowdhury. After updated search by the Examiner, the attendees agreed on an allowable amendments to the claims pursuant to the discussion during the interview. The agreed-upon claims can be found below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Ayan Roy-Chowdhury on March 15, 2022. The application has been amended as follows: 

In the claims, 

1-16. (Cancelled) 




 	presenting a preview on a display of a mobile device, the preview including first frames of preview video data captured by a forward-facing camera of a mobile device, the first frames of the preview video data including video data of [[the]]a user and a background behind the user in a physical, real--world environment;
	receiving a first user input to apply a 
	capturing, by the forward-facing camera, second frames of video data
 	capturing, by one or more sensors of the mobile device, (i) depth data indicating a distance of the user from the forward-facing camera in the physical, real-world environment[[;]] and (ii)	 
 	generating, by one or more processors of the mobile device, a camera transform based on the orientation data, the camera transform describing an orientation of a virtual camera in a [[3D]] virtual environment;
 	
 	 generating, by the one or more processors, a matte from the second frames of video data and the depth data;
 	
 	
receiving, by the one or more processors, second input indicating that third frames of video data are being captured by a second camera of the mobile device that is different than the forward-facing camera of the mobile device;
responsive to the second input, adjusting, by the one or more processors, the camera transform;
obtaining, by the one or more processors and using the adjusted camera transform, a virtual background content; and
generating, by the one or more processors, composite frames of video data that include the third frames of video data, the matte and the virtual background content.

18. (Cancelled) 

19. (Previously Presented) The method of claim 17, further comprising:
	detecting, by the one or more sensors of the mobile device, neworientation data indicating a change in the orientation of the forward-facing camera in the physical, real-world environment;
	generating an updated camera transform;
	obtaining an updated virtual background content based on the updated camera transform;
	generating updated composite frames of video data based on the updated camera transform; and 
	causing preview display of the updated composite frames of video data on the display of the mobile device. 

20-35. (Cancelled). 

36. (Currently Amended) A mobile device comprising:
	a display;
	a forward-facing camera;
	one or more 
	
	one or more processors; and
	memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 		presenting a preview on the display, the preview including first frames of preview video data captured by the forward-facing camera, the first frames of preview video data including video data of a user and 

		capturing, by the forward-facing camera, second frames of video data;
 		capturing, by the one or more sensors, (i) depth data indicating a distance of the user from the forward-facing camera in the physical, real-world environment[[;]] and 
 		generating 
 		
 		 generating 
 		 
 		
receiving second input indicating that third frames of video data are being captured by a second camera of the mobile device that is different than the forward-facing camera of the mobile device;
responsive to the second input, adjusting the camera transform;
obtaining, using the adjusted camera transform, a virtual background content; and
generating composite frames of video data that include the third frames of video data, the matte and the virtual background content.

37. (Cancelled) 





	detecting, by the one or more sensors of the mobile device, neworientation data indicating a change in the orientation of the forward-facing camera in the physical, real-world environment;
	generating an updated camera transform;
	obtaining an updated virtual background content based on the updated camera transform;
	generating updated composite frames of video data based on the updated camera transform; and 
causing preview display of the updated composite 


Allowable Subject Matter
Claims 17,19,36, and 38 are allowed, and the following is the Examiner’s statement of reasons for allowance: Claims 17 and 36 have been amended to recite that third frames of video data captured with a second camera different than a forward-facing camera are used with a matte developed using frames captured with a forward-facing camera and virtual background content corresponding to video data capture with the second camera, to generate composite frames of video data. The prior art fails to disclose these features. Claims 19 and 38 are allowed because they depend on claims 17 and 36, respectively.
Dunn et al., Jin et al., and Inoko have been principally relied upon to reject the instant claims through prosecution. Inoko discloses generating composite video data of a real-word user positioned in front of a green screen and a virtual background imposed on the green screen, where the virtual background behind the user changes as the user moves in front of the green screen. However, Inoko discloses only a single camera that that captures the user and green screen when develop the composite video data. Dunn et al. and Jin et al. generate composite 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/15/2022